DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 16, 18, 19, 22, 24, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe [JPH04317308A] provided in IDS, in view of Faccioli [U.S. Patent No. 1396563].
Regarding claim 1, Watanabe discloses an air-core reactor (see Abstract, Figure 8) comprising:
a coil having unit coils (e.g., 1, Fig. 8) wound around a central axis that is horizontal, the unit coils being adjacent to each other with a space therebetween in a central axis direction that is a direction of the central axis;
a pair of support frames (e.g., 4) facing each other in the central axis direction with the coil 1 sandwiched between the pair of support frames 4;
spacers (e.g., 3a) disposed in at least one of spaces between the unit coils 1 adjacent to each other in the central axis direction and a space (see annotated Fig. 8 below) between each of the support frames 4 and the coil 1, the spacers having projection parts (e.g., part of spacers 3a extended beyond the height of the coil 1, see annotated Fig. 8) that project outwardly from an outer peripheral face of the coil 1 around the central axis, each of the projection parts having a through hole (e.g., where bolt 5 goes through, see Fig. 8) that penetrates the corresponding projection part in the central axis direction;
bolts (e.g., upper and lower bolt 5) passing through the through holes in the projection parts of the spacers 3a and penetrating the pair of support frames 4;
fastening members (e.g., nuts at the end of bolt 5) fastened to the bolts 5 to sandwich the pair of support frames 4 so that the pair of support frames 4 and the spacers 3a are fixed to the bolts 5,
an insulating support member (e.g., 3, see Fig. 7 and 8) to vertically support the coil 1 by abutting on an inner peripheral face of the coil 1 around the central axis (i.e., surface portions of insulation 3 faces inner surface of coil vertically),
wherein each of the bolts (e.g., 5) comprises fitting portions (e.g., portion of the bolt 5 where the spacer rest) fitted to the spacers on through holes in the projection parts of the spacers.

    PNG
    media_image1.png
    519
    870
    media_image1.png
    Greyscale

Watanabe discloses the instant claimed invention discussed above except for each of the bolts includes a plurality of fixing portions, each of the fitting portions adjacent to at least one of the fixing portions, each spacer being inhibited from deviating in the central axis direction with respect to the bolts by a respective adjacent fixing portion.
Faccioli discloses each of bolts 13 includes a plurality of fixing portions (e.g., nuts disposed on bolt 13 sandwiching the spacers 6, 7, 8, see page 2, lines 65-70, annotated Fig. 1), fitting portions (e.g., area between fixing portions, or nuts, occupied by the spacers) adjacent to at least one of the fixing portions, each spacer (e.g., 6, 7, 8) being inhibited from deviating in a central axis direction with respect to the bolts 13 by a respective adjacent fixing portion (e.g., nuts).

    PNG
    media_image2.png
    494
    769
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fixing portion adjacent to at least one of the fitting portions as taught by Faccioli to the fitting portions of Watanabe to provide the spacers of the coil in place and separate each coil evenly to help in proper cooling of the reactor.
Regarding claim 3, Watanabe discloses the instant claimed invention discussed above except for the through hole is formed by overlapping a portion of a first through hole into which the fixing portion is insertable and a portion of a second through hole into which the fitting portion is insertable but the fixing portion is not insertable.
Faccioli discloses through hole (e.g., through hole of spacer 6) is formed by overlapping a portion of a first through hole (e.g., through hole of the spacer 6) into which the fixing portion is insertable (e.g., insertion of the rod 13 before putting the nut) and a portion of a second through hole (e.g., through hole of spacer 7) into which the fitting portion (e.g., equivalent to diameter of rod 13) is insertable but the fixing portion is not insertable (e.g., portion of fixing portion with nut). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the through hole be formed by overlapping a portion of a first through hole into which the fixing portion is insertable and a portion of a second through hole into which the fitting portion is insertable but the fixing portion is not insertable as taught by Faccioli to provide the spacers of the coil a designated place to separate each coil evenly to help in proper cooling of the reactor.
Regarding claim 14, Faccioli discloses each of the spacers (e.g., 6) is disposed between the unit coils (e.g., between coil 26, 27, Fig. 1) adjacent to each other, and
a length of the fixing portion (e.g., length of two nuts in their postion holding spacer 6) along the central axis direction is greater than a length along the central axis direction of the unit coil (e.g., 26) positioned between the fitting portions (fitting portions for spacers 6 and 7) adjacent to the fixing portion (nut adjacent to spacer 6 and coil 26) when the coil is energized.
Regarding claim 16, Watanabe discloses spacers projection part (e.g., part of spacers 3a extended beyond the height of the coil 1, see annotated Fig. 8) formed by a vertically lower end of each of the spacers 3a serves as the support member that is formed as an insulating member and vertically supports the coil 1 by abutting on the outer peripheral face of the coil 1.
Watanabe discloses the instant claimed invention discussed above except for the fixing portion adjacent to the fitting portion to be fitted to the projection part.
Faccioli discloses each of the bolts 13 comprises a fixing portion (e.g., nuts disposed on bolt sandwiching the spacers 6, 7, 8, see Fig. 1) adjacent to the fitting portions (e.g., space on the bolt between nuts where spacer 6, 7, 8 are disposed) to be fitted to the projection part (e.g., part of spacers 6, 7, 8 projection beyond height of coil).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fixing portion adjacent to the fitting portion to be fitted to the projection part as taught by Faccioli to the reactor of Watanabe to provide individual coil insulation in between adjacent coil members and spacer fittings to aid in alignment and strength of the assembly.
Regarding claim 18, Watanabe discloses the projection part (e.g., part of spacer 3a beyond the height of coil 1) has the notch (or also a through hole where bolt 5 go through) extending in a vertical direction (e.g., the hole has a vertical height component in vertical direction).
Regarding claim 19, Watanabe discloses the projection part has the notch (or also a through hole where bolt 5 goes through) extending in a direction perpendicular to the central axis (same axis as the bolt 5) and to a vertical direction (e.g., the hole has a vertical height component in vertical direction).
Regarding claim 22, Watanabe discloses a plurality of pairs of the spacers (e.g., spacers 3a, Fig. 8) opposing each other in a horizontal direction on opposite sides of the central axis and extending in a vertical direction, wherein both ends of each of the spacers in the vertical direction each have the projection part (e.g., portions of spacers 3a extended beyond the vertical height of coil 1, see annotated Fig. 8).
Regarding claim 24, Watanabe discloses that both ends of the support member (e.g., ends of insulating support member 3 that extends in horizontal directions, see Fig. 8) are fixed to the pair of support frames (e.g., fames 4, 4), and the support member vertically supports the coil (e.g., coil 1) by abutting on the inner peripheral face of the coil 1 and being fixed to the coil (see Fig. 7 and 8).
Regarding claim 26, Watanabe discloses the instant claimed invention discussed above except for a length along the central axis direction of the spacer disposed between the unit coils adjacent to each other and a length along the central axis direction of the fitting portion are determined in accordance with distance from the pair of support frames to the spacer.
Faccioli discloses a length along a central axis direction (e.g., along the axis of bolt 13) of the spacer (e.g., 6, Fig. 1) disposed between the unit coils (e.g., 26, 27) adjacent to each other and a length along the central axis direction of the fitting portion (distance covered by spacer 6 along central axis of bolt 13) are determined in accordance with distance from the pair of support frames to the spacer (e.g., the nuts which are the fixing portions can be adjusted to move the distance of the spacer and fitting portions relative to the frames).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a length along the central axis direction of the spacer and a length along the central axis direction of the fitting portion be determined in accordance with distance from the pair of support frames to the spacer as taught by Faccioli to provide just enough length of fitting portions for spacers to keep the arrangement neat and tight to avoid unnecessary vibration.
Regarding claim 28, Faccioli discloses a length along the central axis (of bolt 13) direction of the spacer (e.g., 6, Fig. 1) disposed between the unit coils (e.g., 26, 27) adjacent to each other and a length along the central axis direction of the fitting portion(distance covered by spacer 6 along central axis of bolt 13) fitted to the spacer become greater as a difference between distances from the pair of support frames to the spacer becomes smaller (e.g., the nuts which are the fixing portions can be adjusted to move the distance of the spacer relative to the frames).

Allowable Subject Matter
Claims 20 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim 20 recites, inter alia, 
a plate-shaped first member; and
a pair of second members each having the notch penetrating the second member in the central axis direction and extending in a vertical direction, 
the pair of second members being configured to be attached to the first member at both ends of the first member by the notch facing a corresponding one of the ends in the vertical direction. (see Fig. 18)
Claim 21 recites, inter alia, 
each of the spacers having the through hole comprises a pair of third members, each having the notch penetrating the third member in the central axis direction and extending in a horizontal direction perpendicular to the central axis, and the pair of third members is jointed together with the notches facing each other. (see Fig. 19)
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive. The Applicant argues that Faccioli does not disclose a fixing portion adjacent to at least one of the fitting portions, the fixing portion being configured to inhibit a spacer fitted to the adjacent fitting portion from deviating in a central axis direction with respect to the bolts, as recited in claim 1. The Applicant insists that the inductive device disclosed in Faccioli includes rod 13 and nuts formed separately from the rod 13. The nuts are attached on the rod 13, thereby holding plates 6, 7, and 8.
The Examiner disagrees. Faccioli discloses each of bolts 13 includes a plurality of fixing portions (e.g., nuts disposed on bolt 13 sandwiching the spacers 6, 7, 8, see page 2, lines 65-70, annotated Fig. 1). Fitting portions (e.g., area between fixing portions, or nuts, occupied by the spacers) adjacent to at least one of the fixing portions. Each spacer (e.g., 6, 7, 8) being inhibited from deviating in a central axis direction with respect to the bolts 13 by a respective adjacent fixing portion (e.g., nuts). Therefore, Watanabe in view of Faccioli teaches the required elements in claim 1.

    PNG
    media_image3.png
    626
    975
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837      


                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837